DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Final Office Action is in response to the communication received on April 29, 2022.
3.	Claims 1-2, 4-9, 11-12, 16-22, 24-26, 28, 30-36, 38-39, 43-49 and 51-54 have been amended. 
4.	Claims 27 and 55 have been cancelled.
5.	Claims 1-26 and 28-54 are currently pending and are considered below.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1 and 25 are comprised of just software.  Claims 1 and 25 recites “…a prediction engine configured…” however, there does not appear to be any computer related hardware or devices or specific structure in the body of the claim.  Examiner interprets “a prediction engine…” to be software. Software per se is non-statutory subject matter. See page 2 of USPTO Memorandum, "New Interim Patent Subject Matter Eligibility Examination Instructions," August 24, 2009, which may be located on the USPTO website at:
http ://www.uspto.gov/web/offices/pac/dapp/opla/2009-08-
25 interim 101 instructions.pdf.
Dependent claims 2-24 and 26 do not correct the deficiencies noted in their parent claim and are likewise considered to be directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 4-10, 12-26, 28-30, 32-37 and 39-54 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Klughart (U.S. Patent No. 9,080,529).

Claims 1 and 28:  Klughart discloses a computer implemented system, method and a computer program, for fuel storage tank inventory management at a filling station, the system comprising:
a prediction engine configured to obtain information regarding the predicted status of a fuel stored in a specific fuel storage tank at a filling station, the obtained information comprising time window information regarding a time window for receiving a delivery of fuel for the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and
a graphical user interface (GUI) arranged to output the time window (see figure 21 element 2101), wherein, 
the GUI is arranged to display one of a plurality of different screens in response to detection of a selection input by a user, wherein each of the plurality of different screens displays the predicted status of the fuel stored in the fuel storage tank at a respective one of a plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and 
the displayed predicted status of the fuel stored in the fuel storage tank comprises the remaining length of the time window at the respective one of the plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 2 and 29:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein each screen of the plurality of different screens comprises a time selection input means adapted to enable a user to select which one of the plurality of different times is displayed by the GUI, Klughart teaches depending on the fuel level (0311, 0312) in the tank, the return time associated with the echoed ultra-sonic energy (0304) will vary (see column 10 lines 47-55 and see figure 19 element 1906).

Claims 3 and 30:  Klughart discloses the system and the method according to claims 2 and 29, and Klughart further teaches wherein the time selection input means comprises a plurality of buttons, wherein each button selects a respective one of the plurality of different times for display by the GUI, Klughart teaches an embodiment wherein the fuel level sensor is embodied in a fuel tank cap incorporating a pushbutton switch to trigger a visual indicator that indicates if the fuel tank is "full" and/or the current fuel level within the fuel tank.  An embodiment wherein the fuel level sensor is embodied in a fuel tank cap incorporating a periodic trigger to display a visual indicator that indicates if the fuel tank is "full" and/or the current fuel level within the fuel tank (see at least column 41 lines 1-19).

Claims 5 and 32:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein each screen of the plurality of different screens comprises an order input means, wherein, in response to selection of the order input means , the system is configured to generate a fuel order for a delivery of fuel, wherein the fuel order requests a delivery of fuel at the one of the plurality of different times corresponding to the screen being displayed by the GUI, Klughart teaches fuel purchase/delivery ordering subsystem and purchase/delivery decision matrix (see at least figures 21 element 2101 and figure 22 elements 2104 and 2106).

Claims 6 and 33:  Klughart discloses the system and the method according to claims 5 and 32, and Klughart further teaches wherein the fuel order is presented to the user for editing before being sent to a fuel supplier, Klughart teaches once a decision to order the purchase/delivery of a fuel shipment is made, an order is placed (optimally via the Internet (2140) to a fuel supplier to (2150) to have a fuel shipper (2151) deliver fuel (2152) to a fuel reservoir (2111) at the rental/lease facility (see at least column 31 lines 41-59 and see figure 22 element 2207).

Claims 7 and 34:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein: the obtained information further comprises the current status of the fuel stored in the fuel storage tank at the filling station; and the GUI is further arranged to display at least one of current or predicted status of the fuel stored in the fuel storage tank at the selected one of the plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 8 and 38:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein: the obtained information further comprises information regarding the amount of fuel at least one of currently stored or predicted to be stored in the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and the displayed status of the fuel stored in the fuel storage tank further comprises the amount of the fuel stored in the fuel storage tank at the selected one of the plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 9 and 36:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein: the obtained information further comprises information regarding at least one of the current ullage value of the fuel storage tank or the predicted ullage value of the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and the displayed status of the fuel stored in the fuel storage tank further comprises the ullage value of the fuel storage tank at the selected one of the plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 10 and 37:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein: the obtained information further comprises information regarding the capacity of the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and the displayed status of the fuel stored in the fuel storage tank further comprises the capacity of the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 12 and 39:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein; the obtained information further comprises information regarding the amount of the fuel at least one of currently stored in the fuel storage tank or predicted to be stored in the fuel storage tank and the capacity of the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and the displayed status of the fuel stored in the fuel storage tank further comprises a graphical representation of the amount of the fuel stored in the fuel storage tank at the selected one of the plurality of different times relative to the capacity of the fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 13 and 40:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein the GUI is arranged to display the length of the time window in a highlighted manner when the length of the time window is below a predetermined threshold, Klughart teaches wherein the fuel accounting system further comprises a fuel dispensing apparatus that (a) dispenses fuel to the fuel tank based on the differential between a predetermined "full" fuel tank level and the current fuel contents if the fuel tank fuel level is below a predetermined "full" level, or (b) removes fuel from the fuel tank based on the differential between a predetermined ”full" fuel level and the current fuel contents if the fuel tank fuel level is above a predetermined "full" level (see at least column 40 lines 14-23).

Claims 14 and 41:  Klughart discloses the system and the method according to claims 13 and 40, and Klughart further teaches wherein the GUI is further arranged to display the length of the time window in a highlighted manner when the remaining length of the time window at the respective one of the plurality of different times is below the predetermined threshold, Klughart teaches anticipating that the TCU (1821) along with other components associated with the truck (1820) data logging subsystem, including the fuel level sensor (1824), GPS locator (1825), and/or real-time clock (1826), may be incorporated into the fuel level sensor system as described elsewhere in this document (see at least column 26 lines 13-23).

Claims 15 and 42:  Klughart discloses the system and the method according to claims 13 and 40, and Klughart further teaches wherein the predetermined threshold corresponds to the length of time between an order being made for a delivery of the fuel to the filling station and the ordered fuel being delivered to the filling station, Klughart teaches anticipating that the TCU (1821) along with other components associated with the truck (1820) data logging subsystem, including the fuel level sensor (1824), GPS locator (1825), and/or real-time clock (1826), may be incorporated into the fuel level sensor system as described elsewhere in this document (see at least column 26 lines 13-23).

Claims 16 and 43:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein: the obtaining means is arranged to obtain information regarding the predicted status of fuels stored in a plurality of different fuel storage tanks at the filling station, the obtained information comprising time window information regarding respective time windows for adding fuel to each of the different fuel storage tanks, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); 
the GUI being arranged to output the time windows, (see figure 21 element 2101); 
the GUI is arranged to display the predicted status of the fuel stored in each fuel storage tank at a selected one of a plurality of different times in response to detection of a selection input by a user, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and 
the displayed status of the fuel stored in each fuel storage tank comprises the remaining length of the respective time window at the respective one of the plurality of different times, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19). 

Claims 17 and 44:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein the obtaining means comprises: a fuel demand predictor arranged to predict future fuel demand for at least one fuel at the filling station, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); a fuel stock means arranged to obtain a current amount of the fuel stored in the or each fuel storage tank at the filling station, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); a fuel stock predictor arranged to predict a future amount of the fuel stored in each fuel storage tank at the filling station based upon the current amount of the fuel stored in said fuel storage tank and the predicted future fuel demand for said fuel at the at the filling station, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and means arranged to determine a time window for receiving a fuel delivery for each fuel storage tank from the predicted future amount of the fuel stored in said fuel storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 18 and 45:  Klughart discloses the system and the method according to claims 17 and 44, and Klughart further teaches wherein the means arranged to determine a time window for receiving a fuel delivery for at least one fuel storage tank from the predicted future amount of the fuel stored in said fuel storage tank makes the determination by comparing the predicted future amount of the fuel to a threshold amount, Klughart teaches anticipating that the TCU (1821) along with other components associated with the truck (1820) data logging subsystem, including the fuel level sensor (1824), GPS locator (1825), and/or real-time clock (1826), may be incorporated into the fuel level sensor system as described elsewhere in this document (see at least column 26 lines 13-23) and further teaches wherein the fuel accounting system further comprises a fuel dispensing apparatus that (a) dispenses fuel to the fuel tank based on the differential between a predetermined "full" fuel tank level and the current fuel contents if the fuel tank fuel level is below a predetermined "full" level, or (b) removes fuel from the fuel tank based on the differential between a predetermined ”full" fuel level and the current fuel contents if the fuel tank fuel level is above a predetermined "full" level (see at least column 40 lines 14-23).

Claims 19 and 46:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart further teaches wherein the plurality of different times comprises at least one of the ends of a series of regular time periods, or a designated time within each of a series of regular time periods, Klughart teaches anticipating that the TCU (1821) along with other components associated with the truck (1820) data logging subsystem, including the fuel level sensor (1824), GPS locator (1825), and/or real-time clock (1826), may be incorporated into the fuel level sensor system as described elsewhere in this document (see at least column 26 lines 13-23) and further teaches wherein the fuel accounting system further comprises a fuel dispensing apparatus that (a) dispenses fuel to the fuel tank based on the differential between a predetermined "full" fuel tank level and the current fuel contents if the fuel tank fuel level is below a predetermined "full" level, or (b) removes fuel from the fuel tank based on the differential between a predetermined ”full" fuel level and the current fuel contents if the fuel tank fuel level is above a predetermined "full" level (see at least column 40 lines 14-23).

Claims 20 and 47:  Klughart discloses the system and the method according to claims 19 and 46, and Klughart further teaches wherein each regular time period comprises a day (see at least column 3 lines 3-7 and column 27 lines 65-67).

Claims 21 and 48:  Klughart discloses the system and the method according to claims 19 and 46, and Klughart further teaches wherein the plurality of different times comprises the ends of consecutive days, and wherein the fuel order requests a delivery of fuel during the day corresponding to the screen being displayed by the GUI, Klughart teaches anticipating that the TCU (1821) along with other components associated with the truck (1820) data logging subsystem, including the fuel level sensor (1824), GPS locator (1825), and/or real-time clock (1826), may be incorporated into the fuel level sensor system as described elsewhere in this document (see at least column 26 lines 13-23) and further teaches wherein the fuel accounting system further comprises a fuel dispensing apparatus that (a) dispenses fuel to the fuel tank based on the differential between a predetermined "full" fuel tank level and the current fuel contents if the fuel tank fuel level is below a predetermined "full" level, or (b) removes fuel from the fuel tank based on the differential between a predetermined ”full" fuel level and the current fuel contents if the fuel tank fuel level is above a predetermined "full" level (see at least column 40 lines 14-23).

Claims 22 and 49:  Klughart discloses the system and the method according to claims 17 and 44, and Klughart further teaches wherein the fuel stock means comprises a fuel level sensor arranged to sense the amount of fuel in at least one fuel storage tank and to provide this amount as the current amount of the fuel stored in said storage tank, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 23 and 50:  Klughart discloses the system and the method according to claims 17 and 44, and Klughart further teaches wherein the GUI is remote from the rest of the system and is connected to the rest of the system through a communications network, Klughart teaches the RESET state puts the remainder of the system in a state
suitable to receive commands via the inductive pickup from the remote wireless device (see at least column 21 lines 8-40).

Claims 24 and 51 Klughart discloses the system and the method according to claims 17 and 44, and Klughart further teaches wherein; the obtaining means is arranged to obtain information regarding the predicted status of fuels stored in specific fuel storage tanks at a plurality of filling stations, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and the GUI is arranged to display the predicted status of the fuel stored in at least one fuel storage tank at a selected one of the plurality of filling stations in response to detection of a selection input by a user, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 25 and 52:  Klughart discloses a computer implemented system and a method for fuel storage tank inventory management at a filling station, the system comprising:
a prediction engine configured to obtain information regarding the predicted status of fuel stored in one or more fuel storage tanks, the obtained information comprising time window information regarding a time window for receiving a delivery of fuel for the fuel storage tank before the amount of fuel stored in the fuel storage tank is predicted to fall below a predetermined threshold, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19); and 
a graphical user interface (GUI) arranged to display a time window for receiving a delivery of fuel in response to detection of a selection input by a user, wherein the time window for receiving a delivery of fuel to the fuel storage tank varies in response to the selection input by the user; and the GUI being further arranged to display, in addition to said time window information, a message actuation whereby generation of a message to trigger fuel supply at a displayed time or time window can be triggered from the same display, Klughart teaches the gist of the system as depicted is to measure the fuel tank level by impinging ultrasonic energy down the fuel tank filler tube and detect the return time associated with the echoed ultrasonic wave. The shorter the echo time, the fuller the tank level. Note also that due to the highly nonlinear characteristics of the fuel tank resonance structures, the returned waveform may incorporate other characteristics other than echo time that can be used to more accurately determine the fuel tank level (see at least the Abstract and column15 lines 43-67 and column 41 lines 1-19).

Claims 26 and 53:  Klughart discloses the system and the method according to claims 25 and 52, and Klughart further teaches wherein the selection input by the user selects a present or future time, the GUI displays a time window which will apply at the selected time, and the generated message is to trigger fuel supply at the selected time, Klughart teaches determine when fuel should be purchased, when fuel should not be purchased, and when it may be appropriate to "wait and see" if fuel should be purchased in the future, and further teaches decrease total fuel inventories just before "fall" fuel becomes available (see at least column 29 lines 38-50 and column 30 lines 26-45).

Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart (U.S. Patent No. 9,080,529) in view of Roth (U.S. Pub. No. 9,210,178).
.
Claims 4 and 31:  Klughart discloses the system and the method according to claims 2 and 29, Klughart does not explicitly teach wherein the time selection input means comprises a slider, wherein the slider is selectively movable to a different positions by a user, wherein each different position selects a respective one of the plurality of different times for display by the GUI.  However, Roth teaches the time for which the state is being displayed may be indicated by the position on timeline 1011 of the timing control slider 1012. The view may be dynamically updated to display the client account state as of a different time, by moving the timing control slider 1012 along the timeline 1011. For example, if a user moves the slider to a position corresponding to a different time T, an account state view request 601 with a timing descriptor indicting T may be transmitted to the metadata manager 180, and the multiservice account state view representation returned by the metadata manager 180 may be displayed in area 1007 (see at least column 7 lines 26-37 and column 28 lines 4-28 and see figure 10 elements 1011 and 1012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Klughart to modify to include the teaching of Roth in order for users to have more access and visibility on their accounts and information.

15.	Claims 11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart (U.S. Patent No. 9,080,529) in view of Buck (U.S. Patent No. 6,847,305).

Claims 11 and 38:  Klughart discloses the system and the method according to claims 1 and 28, and Klughart does not explicitly teach wherein: the obtained information further comprises information regarding at least one of a type or a grade of the fuel stored in the fuel storage tank; and the displayed status of the fuel stored in the fuel storage tank further comprises at least one of the type or the grade of the fuel.  However, Buck teaches under optimal circumstances, the/a tanker truck returns in a time frame between when the convenience store is low but not dry on a given grade or fuel-type (e.g., different blends as well as diesel too for example and not just gasoline) (see at least column 2 lines 22-39 and column 8 lines 6-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Klughart to modify to include the teaching of Buck in order for users to have more access on what type of fuel is needed for refill.

Response to Arguments

16.	Applicant’s arguments filed on 04/29/2022, with respect to the rejection of claim 55 under 35 U.S.C. 101 have been considered.  The cancellation of claim 55 is acknowledged and the rejection has been withdrawn. 
17.	Applicant's arguments filed on 04/29/2022 with respect to the rejection of claims 1-26 and 28-54 have been fully considered but they are not persuasive.  The Applicants argued that the prior art Klughart is missing necessary features and structures of claims 1, 25, 28 and 52 “obtaining information regarding the predicted status of a fuel stored in a specific fuel storage tank at a filling station, the obtained information comprising time window information regarding a time window for receiving a delivery of fuel for the fuel storage tank; and displaying one of a plurality of different screens in response to detection of a selection input by a user, wherein each of the plurality of different screens displays the predicted status of the fuel stored in the fuel storage tank at a respective one of a plurality of different times and the displayed predicted status of the fuel stored in the fuel storage tank comprises the remaining length of the time window at the respective one of the plurality of different times.”  The examiner notes that Klughart teaches a preferred exemplary embodiment of the present invention as applied to the system context generally illustrated in FIG. 20 (2000) is presently illustrated in FIG. 21 (2100), wherein an exemplary fuel management fuel arbitrage system is depicted. Within this context, a computer system (2101) under control of software loaded from a computer readable medium (2102) interfaces with an operator (2103) to automatically manage when and how much fuel is purchased/delivered to support a fleet of rental/lease vehicles.  Furthermore, as stated previously, the total fuel inventories (2110) to be managed includes fuel reservoirs (2111) (representing fuel reservoir levels and fuel reservoir capacities at fleet dispatch points), fleet fuel inventory (2112) (representing fuel within the individual fleet vehicles and the capacity of the fleet vehicle fuel tanks), and fleet vehicle availability (2113) (representing the storage capability of fleet vehicles that may be placed in service or taken out of service). Within each of these total fuel inventory (2110) components (2111, 2112, 2113) there exists an implementation of a fuel level sensor (2121, 2122, 2123) with corresponding transducer as detailed elsewhere in this document. From the detail of the total fuel inventories (2110), it can be seen that the fuel reservoir (2112) supplies the fleet fuel inventory
which supplies the (2113 fleet vehicle availability (2113) (fleet vehicles that may be placed in/out of service based on their current fuel tank levels.  Finally, once a decision to order the purchase/delivery of a fuel shipment is made, an order is placed (optimally via the Internet (2140) to a fuel supplier (2150) to have a fuel shipper (2151) deliver fuel (2152) to a fuel reservoir (2111) at the rental/lease facility (see at least column 7 lines 42-48; column 8 lines 23 through column 9 line 56; column 10 lines 47-67, column 11 lines 1-57, column 31 lines 11-59 and column 27 line 65 through column 28 line 11).

Conclusion

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Hurwich (U.S. Pub. No. 2017/0300984) talks about one such example may be an option on a merchant website to select a pre-programmed button to order a specified good.
b)	Rogers et al. (U.S. Patent No. 6,934,644) talks about a method of determining a volume of fluid associated with a fluid storage and dispensing system, the volume of fluid having a height in the system, wherein the system include measurement apparatus for measuring the height. The method includes collecting a plurality of height measurement data from the measurement apparatus in a form readable by a computer; storing the plurality of height measurement data in a compressed matrix format in a computer memory; and performing regression analysis using the compressed matrix format to calculate the volume of fluid associated with the system (see at least the Abstract).
c)	Dillard  (U.S. Patent No. 7,392,112) talks about the detailed service station listing window 400 includes a detailed listing 402 for all of the service stations listed in the summary dispatcher's service station window 300, shown in FIG. 3. Each service station listing includes text fields for the service station number 410, the service station location 412, the service station telephone number 414 and the time stamp 416. The time stamp corresponds to when inventory data was last received from the service station. The service station listing may also include a service station status window 420 that displays the current fuel inventory status of the service station. For example, the following statuses may be indicated (1) projected "Just in Time" status indicates that fuel inventory for one or more specified grades is currently in danger of a run-out based on the current projected fuel delivery schedule; (2) projected "Keep Full" status indicates that fuel inventory for one or more specified grades is currently at a volume level which would allow for a full delivery load to be accepted; (3) projected "OK" status indicates that fuel inventory is such that no fuel delivery is currently warranted. In addition, the fuel status windows may be color-coded to indicate the current status (see at least Column 10 lines 17-42).
D)	Zakrzewski et al. (U.S. Pub. No. 2017/0227457) talks about in FIG.  2B illustrates active image 30b which may be actively obtained during operation of fuel tank monitoring system 10 and/or the aircraft for which fuel tank monitoring system 10 is implemented. Active image 30b depicts an instance in which fuel is present within fuel tank 12. Fuel level lines 32a-32c are illustrated to depict a level of fuel on each surface of fuel tank 12 that is in the field of view of imager 16a. Fuel level lines 32a-32c represent an interface between fuel and ullage (i.e., an unfilled space of fuel tank 12 that can be occupied by one or more gases). Active image 30b may be obtained using the same imager 16a-16j that was used to obtain reference image 30a. Therefore, images 30a and 30b may be processed by controller 28 to determine at least the level of fuel in fuel tank 12 (see at least paragraph 0023 and 0037).

19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             07/15/2022